Eschweiler, J.
(dissenting). The defendant city con-cededly had power to execute the contract upon which plaintiff bases its claim of right to recover. Such contract lacked *339nothing to make it absolutely complete except the mere signature of one of the city’s officers who is required, under the statute cited in the majority opinion, to countersign it before the other officers can properly execute it. He has no veto power whatsoever or any discretion to be exercised. There were sufficient funds on hand, and through oversight or mistake such mere formality of signature was not complied with before the other officers of the city did execute it. Such comptroller is charged with the duty only of ascertaining if there be sufficient funds on hand to meet the proposed obligation and if such be the fact then to certify to that fact by his countersigning. Manifestly it is the fact of sufficient funds being on hand that is the essential thing. His mere signature is not the fact, it is merely the formal evidence of the existence of the requisite fact. Here the city acted upon this as a proper, contract, had it signed by the proper officers other than the comptroller, accepted its benefits and paid its agreed price, all such steps being taken as though the fact of sufficient funds existed, as in fact it did exist; yet the city is now permitted to repudiate such contract solely because of the mere lack of a signature, which at most is mere evidence of the existence of a conceded fact.
In my judgment the holding in this case is an exalting of the shadow over the substance. The absence of the comptroller’s signature was in no sense the equivalent of the absence of the required funds. That he merely failed to certify to the fact of sufficient funds on hand surely did not alter the fact that the funds were there, or in anywise jeopardize the rights of the city or of any taxpayer thereof. The holding here is in striking contrast with the holding in the case of MacLeod v. Washburn, post, p. 379, 190 N. W. 124, decided herewith.